Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  162338-9 & (12)                                                                                            Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  NICHOLAS DAVID BURNETT,                                                                               Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 162338
                                                                    COA: 354991
                                                                    Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant-Appellee,
  and
  DEREK AHOLA,
           Defendant.

  _____________________________________/


  NICHOLAS DAVID BURNETT,
           Plaintiff-Appellant,
  v                                                                 SC: 162339
                                                                    COA: 354996
                                                                    Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA and DEREK
  AHOLA,
           Defendants-Appellees.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the November 30, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
         b0119
                                                                               Clerk